



ALASKA AIR GROUP PERFORMANCE BASED PAY PLAN
(Amended and Restated January 18, 2017)


The Board of Directors (the “Board”) of Alaska Air Group, Inc. (the “Company”)
has adopted the Performance-Based Pay Plan (the “Plan”) to reward employees of
Alaska Airlines, Inc. (“Alaska”), Virgin America Inc. (“Virgin”) and Horizon Air
Industries, Inc. (“Horizon”). The Board has delegated authority to the
Compensation and Leadership Development Committee (the “Committee”) to
administer the Plan. The Performance Based Pay Award (“Award”) of each eligible
Plan Participant will depend upon the degree to which the Company, Alaska,
Virgin and Horizon achieve the applicable performance goals and, if applicable,
an award modifier, set by the Committee for each calendar year (a “Plan Year”)
and upon the discretion of the Committee as explained below.


At the beginning of each Plan Year, the Committee will determine the elected
officers and employees of Alaska, Virgin and Horizon to whom Awards will be
granted for that Plan Year that are intended to qualify as performance-based
compensation within the meaning of Section 162(m) of the Internal Revenue Code
(“Section 162(m)”). Such Awards (“Section 162(m) Awards”) will be granted
pursuant to, and subject to the limitations and requirements of Section 5.1.4
and 5.2 of the Alaska Air Group, Inc. 2016 Performance Incentive Plan (the “2016
PIP”), as last approved by the Company’s stockholders on May 12, 2016 (including
the limit on the maximum per-person Award of $5 million per year, established by
Section 5.2.3 of the 2016 PIP).


This Amended and Restated Plan is effective beginning with the 2017 Plan Year
and each year thereafter until amended, restated or terminated, pursuant to
Paragraph 8.


1.
ELIGIBILITY

Eligibility to participate in the Plan during a Plan Year is limited to U.S. and
Canadian employees, and Mexico management employees, of Alaska, Virgin and
Horizon (“Eligible Employees”) who:


(a) are employees of Alaska, Virgin or Horizon on December 31 of the Plan Year
for which the Award is being paid, or


(b) were employees during a portion of the Plan Year for which the Award is
being paid but were not employees on December 31 because their employment ended
due to retirement, disability or death. (For example, if an employee retires
from Alaska, Virgin or Horizon and his/her last day of employment is on or
between January 1 and December 31, 2014, he/she would be eligible for an award
for the 2014 Plan Year, but would not be eligible for an Award for the 2015 Plan
Year because he/she was not an employee during any part of the 2015 Plan Year,
even though his/her first day of retirement might be January 1, 2015.)


For the sake of clarity, “Eligible Employees” shall not include Mexico
non-management employees of Alaska, Virgin or Horizon, or employees of McGee Air
Services, Inc.


Eligible Employees who are on temporary medical leave, military leave, furlough,
or company-approved leave of absence as of December 31 of the Plan Year shall
remain eligible under the Plan. Unless otherwise provided in a separate
agreement, an individual whose employment with Alaska, Virgin or Horizon ends
prior to December 31 of the Plan Year for any reason not set forth above, for
example, resignation or termination (with or without cause), forfeits any Award
under this Plan. In addition, employees terminated for cause, as determined by
Alaska, Virgin or Horizon, shall forfeit any Award under this Plan, regardless
of their employment status on December 31 of the Plan Year. Notwithstanding the
foregoing, contract employees or independent contractors as classified by
Alaska, Virgin or Horizon, shall be excluded from participation hereunder,
regardless of whether an agency or court subsequently re-classifies such
individuals as employees of Alaska, Virgin or Horizon. An Eligible Employee who
meets all the requirements for an Award is a “Plan Participant” for such Plan
Year. Participation in the Plan does not guarantee that any Award will be paid
if applicable performance goals specified for the Plan Year are not achieved for
the year.
2.
CALCULATION OF THE AWARD

The size of the Award earned for a Plan Year will depend upon the extent to
which the performance goals and, if applicable, an award modifier has been
achieved during that Plan Year, and upon the discretion of the Committee.
Separate performance weighting has been established for each performance goal.


A Plan Participant’s Award is determined by the following formula: Eligible
Earnings X Participation Rate X Payout Award Percentage.


“Eligible Earnings” means the aggregate wages or salary paid during the Plan
Year to the Plan Participant for services performed for Alaska, Virgin or
Horizon, including cash received for vacation payouts in connection with the
Plan





--------------------------------------------------------------------------------





Participant’s transfer between any two entities (i.e., Alaska, Virgin and
Horizon) or in connection with retirement, death or disability, amounts that the
Plan Participant could have received in cash had the Plan Participant not
elected to contribute the amount to an employee benefit plan maintained by the
Company or an affiliate and any other voluntary payment the Plan Participant
makes which reduces his/her compensation (such as the Plan Participant’s
voluntary contribution to an Internal Revenue Code (“Code”) Section 401(k) Plan,
Code Section 125 medical account, dependent day care spending account, or
charitable gift), but excluding commissions, all bonuses (including any payment
received under this Plan), and all other forms of incentive or other
supplemental pay, employee benefits paid by the employer (such as employer
contributions to a Code Section 401(k) Plan), worker’s compensation payments,
disability payments, cash and non-cash fringe benefits and perquisites (such as
per diems, auto expense reimbursement, relocation reimbursement or travel
reimbursement).


“Participation Rate” shall mean the percentage level communicated to each
Eligible Employee or class of Eligible Employee.


“Payout Award Percentage” means the sum of the weighted payout of each
performance goal, calculated in the manner specified by Paragraph 3, herein.
However, in the case of an elected officer of Alaska, Virgin or Horizon, the
Plan Participant’s Award under this Plan, is limited to three times the elected
officer’s Eligible Earnings for the Plan Year, and is further limited as set
forth in Paragraph 6 hereof. Awards may be paid in cash only.


All calculations will be performed by the Finance Department of Alaska and will
be subject to approval by the Committee (such approval by the Committee to be in
writing in the case of Section 162(m) Awards consistent with the requirements of
Section 162(m)). Once approved by the Committee, such calculations shall be
conclusively presumed to be accurate.


3.
PERFORMANCE WEIGHTING

In order for any Award to be payable as to a particular performance goal, a
“Threshold” performance level for that goal must be achieved. The payout
percentage for a particular performance goal will be 25% if the “Threshold”
level is reached, 100% if the “Target” level is reached, and 200% if the
“Maximum” level is achieved. This determination applies to each goal
individually. If performance for a particular goal is between the Threshold and
Target levels, or between the Target and Maximum levels, the payout percentage
for that goal will be determined by linear interpolation between those two
levels. The payout percentage for each goal as so determined will then be
multiplied by the weighting factor for that goal, as specified in Annex 1
Performance-Based Pay Plan Goals and Measures described in Paragraph 4 for the
applicable Plan Year (the “weighted payout percentages”).


4.
PERFORMANCE GOALS AND APPLICABLE PERFORMANCE WEIGHTING FACTORS

The Committee will establish the performance goals and, if applicable, an award
modifier for each Plan Year during the life of this Plan, and will annually
approve an Annex 1 Performance-Based Pay Plan Goals and Measures to this Plan
that outlines the performance goals, award modifiers and the weighting factors
and an Annex 2 Performance-Based Pay Plan Participation Rates.


5.
DISCRETIONARY FACTOR

In the case of a Plan Participant described in Paragraph 1 who retired,
terminated employment due to disability, or died during the year, or a Plan
Participant who took a leave of absence or worked a reduced schedule during any
portion of the year, the Committee retains absolute discretionary authority to
adjust the Award to such Plan Participant based upon the Committee’s
determination of such Plan Participant’s contribution to the Company or its
affiliates or any other factors as the Committee may determine appropriate.
However, in the case of Awards to any elected officer of Alaska, Virgin or
Horizon, the Award cannot be increased above the amount authorized in the
original grant; and, in the case of Section 162(m) Awards payable after
retirement or any other termination of employment (other than due to the Plan
Participant’s death or disability), the Committee has discretion only to reduce
(but not increase) the amount that would otherwise be payable under the Award
based on achievement of the applicable performance goals. Moreover, the amount
of any Award payable for the Plan Year to any elected officer whose Award might
potentially be subject to the deduction limitations of Code Section 162(m)
cannot exceed the maximum limit on any such individual’s Award of $5 million per
year, established by Section 5.2.3 of the 2016 PIP.


6.
TIMING OF AWARDS

Payment of Awards for a Plan Year will be made no later than March 15 of the
following year. A deceased Plan Participant's Award will be paid to the
beneficiary designated by the Participant for purposes of the Company's or its
affiliates’ group term life insurance plans covering the deceased Participant,
and in the absence of any designation, will be paid or distributed to the
Participant’s estate.







--------------------------------------------------------------------------------





7.    PLAN PARTICIPANT TRANSFERS BETWEEN ALASKA AND HORIZON
If a Plan Participant transfers between Alaska and Virgin, Alaska and Horizon or
Horizon and Virgin, the Plan Participant’s Award under this Plan, and any
payment in respect of such Award, shall be separately determined by the
Committee based on Eligible Earnings, Participation Rate and Payout Award
Percentage attributable to each entity. This will result in a separate Award
based on Alaska service and performance, a separate Award based on Virgin
service and performance, and a separate Award based on Horizon service and
performance, as applicable.


8.
AMENDMENT

The Board, acting on its own or through the Committee, retains the right to
modify the Plan at any time in any manner that it deems appropriate, provided
that (a) no amendment that adversely affects the rights of Plan Participants or
their beneficiaries shall be effective for a Plan Year that ended prior to the
Plan Year in which the amendment was adopted, and (b) it will not terminate the
Plan for any Plan Year during that Plan Year unless it is clear that Plan
Participants will not receive any payment with respect to Awards granted for
that Plan Year.


9.    CLAWBACK POLICY.
The Award is subject to the terms of the Company’s recoupment, clawback or
similar policy as it may be in effect from time to time, as well as any similar
provisions of applicable law, any of which could in certain circumstances
require forfeiture of the Award and repayment or forfeiture of any cash received
with respect to the Award.


10.    MISCELLANEOUS
a.
This Plan, including its attachments, constitutes the entire understanding
relating to an Award to any employee of Alaska, Virgin or Horizon, and
supersedes all prior oral or written agreements, representations or commitments
relating to such Awards.



b.
This Plan is not a commitment of the Company, Alaska, Virgin or Horizon, to any
officer or employee of such company, to continue that individual in its employ
in order to qualify for an Award. Nothing contained in this Plan may be
considered to be a promise of continued employment. Any employee who shall file
suit against his or her employer for wrongful termination shall automatically
cease to be a Plan Participant.



c.
This Plan and the rights and obligations provided for herein shall be construed
and interpreted in accordance with the law of the state of Washington, excluding
its conflicts of law rules.



d.
No unpaid Award will be subject to the debts, liabilities, contracts or
engagements of any Plan Participant, and may not be alienated, pledged,
garnished or sold, and any attempt to do so shall be void.



e.
All Awards are subject to applicable federal, state, and local deductions.



f.
This Plan is intended to be an exception to, or otherwise be in compliance with,
Section 409A of the Internal Revenue Code of 1986, as amended. This Plan shall
be interpreted to comply with Section 409A. Further, it is the intent of the
Company that, in the case of Section 162(m) Awards, this Plan, each such Award,
any amounts paid with respect to such Awards, shall qualify as performance-based
compensation or will otherwise be exempt from deductibility limitations under
Section 162(m). Any provision, application or interpretation of this Plan
inconsistent with this intent to satisfy the standards in Section 162(m) as to
the Section 162(m) Awards shall be disregarded.



Dated: January 18, 2017
Alaska Air Group, Inc.


______________________________
J. Kenneth Thompson
Chairman
Compensation and Leadership Development Committee









